Department No. 2, Sharpstein, J.:
The transcript on appeal consists of a notice of motion to have Isaac Levy substituted as plaintiff in the place of appellant Welch, copies of affidavits in support of and in opposition to said motion, the order granting the motion, notice of appeal from that order, undertaking, stipulation as to service of notice of appeal, filing of undertaking, and waiving the printing of *212complaint and answers in the transcript. A motion is made to dismiss the appeal, on the ground, among others, that as it does not appear that the order was made after judgment, no appeal ■lies from it.
Treated in that- light, the order is certainly one from which no appeal will lie. But it is contended on behalf of appellant, that, by whatever name it be called, it is in effect a final judgment as between appellant and respondent. We cannot concur in this view of it. But if we did, another difficulty of equal magnitude would confront us. The transcript before us does not contain a copy of the judgment roll, or óf a bill of exceptions, or of a statement in the case. (Code Civ. Proc. § 950.) If this were an appeal from a final judgment, and we had the judgment roll before us, we could not consider any affidavits, unless they were embodied in a bill of exceptions, or statement settled in due form.
Appeal dismissed.
Thornton, P. J., and Myrick, J., concurred.